UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4477
ARMISTEAD D. MYERS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                            (CR-01-188)

                  Submitted: November 20, 2002

                      Decided: January 7, 2003

    Before WILLIAMS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Anthony D. Martin, SOLOMON & MARTIN, Greenbelt, Maryland,
for Appellant. Thomas DiBiagio, United States Attorney, Harvey E.
Eisenberg, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. MYERS
                               OPINION

PER CURIAM:

   Armistead D. Myers appeals his conviction and 294-month sen-
tence for conspiracy to obstruct commerce by robbery, in violation of
18 U.S.C. § 1951(a) (2000), and brandishing a firearm during and in
relation to a crime of violence, in violation of 18 U.S.C. § 924(c)
(2000). We affirm.

   Myers contends there was insufficient evidence to convict him. We
review a jury’s verdict for sufficiency of the evidence by determining
whether any rational trier of fact, when viewing the evidence in the
light most favorable to the Government, could find the defendant
guilty beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S.
307, 319 (1979). We do not review witness credibility and assume the
jury resolved all contradictions in the evidence in the Government’s
favor. United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).
Myers’ co-conspirators provided detailed testimony regarding Myers’
and their participation in a number of robberies that occurred between
November 1998 and February 1999. Additionally, the Government
provided a videotape from one of the robberies showing Myers, who
was identified by his clothing and physical characteristics, brandish-
ing an AK-47 assault rifle. We find there was sufficient evidence to
support the jury’s verdict.

   Myers contends he was denied his Sixth Amendment right to a fair
trial when the district court limited defense counsel’s cross-
examination of a Government witness regarding statements made by
an unindicted co-conspirator. We review the district court’s decision
to limit cross-examination for abuse of discretion, see United States
v. Cropp, 127 F.3d 354, 358 (4th Cir. 1997), and find none. See Dela-
ware v. Van Arsdall, 475 U.S. 673, 679 (1986).*

   Accordingly, we affirm Myers’ conviction and sentence. We have
reviewed the claims raised in Myers’ pro se supplemental brief and

  *Because the record does not conclusively establish that Myers’ coun-
sel rendered ineffective assistance, his claim is not cognizable on direct
appeal. See United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).
                      UNITED STATES v. MYERS                        3
find them meritless. We also deny Myers’ motion for a sixty-day
leave to file a pro se supplemental brief. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         AFFIRMED